Exhibit OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited As at September 30 December 31 (United States dollars) 2009 2008 ASSETS Current Cash $ 3,476,765 $ 4,161,735 Accounts receivable and prepaid expenses 2,275,490 2,487,361 Inventory (note 12) 3,926,357 3,070,362 9,678,612 9,719,458 Long-term Property, plant and equipment (note 6) 10,780,187 11,676,076 Mineral properties (note 3) 7,741,532 7,810,307 Deferred exploration and development costs (note 3) 23,695,792 25,076,511 42,217,511 44,562,894 51,896,123 54,282,352 LIABILITIES Current Accounts payable and accrued liabilities 3,849,804 3,611,948 Capital lease obligations (note 11) 271,576 570,216 Asset retirement obligation (note 4) 82,324 113,022 4,203,704 4,295,186 Long-term Asset retirement obligation (note 4) 1,125,296 1,046,883 1,125,296 1,046,883 5,329,000 5,342,069 Commitments and contractual obligations (note 9) SHAREHOLDERS' EQUITY Share capital (note 7a) 92,096,677 88,904,501 Contributed surplus (note 7a) 7,696,762 6,631,296 Other Comprehensive Accumulated Deficit (2,513,078 ) (2,513,078 ) Deficit (50,713,238 ) (44,082,436 ) 46,567,123 48,940,283 $ 51,896,123 54,282,352 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Income/(Loss) Unaudited Three month period ended Sep 30 Six month period ended Sep 30 (United States dollars) 2009 2008 2009 2008 Sales - Gold $ 2,414,191 $ 2,142,792 $ 5,177,751 $ 7,249,017 Cost and expenses Cost of sales 2,083,944 2,247,826 3,942,431 5,625,224 Amortization 657,870 913,578 2,054,223 2,053,353 Management fees and salaries 586,607 455,512 2,085,398 2,357,543 Professional & consulting fees 701,610 137,859 1,165,851 731,431 Travel 125,582 131,198 292,467 520,416 Investor relations and promotion & Shareholders' information 34,564 19,061 94,790 444,161 Office and general administrative 175,615 183,968 482,757 516,401 Transfer agent and regulatory fees 62,110 19,653 387,961 186,748 Royalty expense 109,306 37,229 236,909 115,573 General exploration and development - 864,961 (21,480 ) 994,341 Stock-based compensation (note 7b) 39,053 214,508 1,215,317 659,539 Write down of equipment - (25,487 ) - - 4,576,261 5,199,865 11,936,624 14,204,730 Other (income) expense Interest income 7,865 (109,969 ) (7,209 ) (516,919 ) Loss/(Gain) on disposal of asset 11,231 35,197 11,231 17,548 Foreign exchange loss/(gain) (6,050 ) 16,431 (132,093 ) 57,669 13,046 (58,341 ) (128,071 ) (441,702 ) Profit/(Loss) and Comprehensive income/(loss) for the period (2,175,116 ) (2,998,732 ) (6,630,802 ) (6,514,011 ) Basic and diluted Profit/(loss) per common share $ -0.0092 $ -0.01 $ -0.0275 $ -0.03 Weighted average number ofcommon shares outstanding 236,419,963 230,138,670 240,802,208 228,228,082 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit Unaudited Three month period ended September 30 Nine month period ended Sept 30 (United States dollars) 2009 2008 2009 2008 Deficit Beginning of the period $ 48,538,122 47,034,332 44,082,436 43,519,052 (Profit)/Loss for the period 2,175,116 2,998,732 6,630,802 6,514,011 Deficit, end of the period $ 50,713,238 50,033,063 50,713,238 50,033,063 - See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Three Mths Ended Three Mths Ended Nine Mths Ended Nine Mths Ended 30 September 30 September 30 September 30 September (United States dollars) 2009 2008 2009 2008 Operating activities : Loss for the period (2,175,116 ) (3,028,104 ) (6,630,802 ) (6,632,737 ) Items not affecting cash Amortization 657,870 967,959 2,054,223 2,136,210 Write down of equipment 11,231 18,171 11,231 43,908 Loss on disposal of capital assets - - (21,480 ) - Stock-based compensation expense 39,053 216,609 1,215,317 671,560 Accretion expense 26,631 16,616 79,894 46,002 Foreign exchange (6,050 ) 71,424 (132,093 ) 75,988 Write-off of deferred transaction costs - 915,767 - 915,767 Reclamation costs - (59,616 ) 68,627 (120,326 ) Changes in non-cash working capital balances Accounts receivable and prepaid expenses 1,295,362 139,299 211,871 (443,037 ) Accounts payable and accrued liabilities (188,045 ) (1,213,096 ) 237,856 (64,972 ) Inventory (660,797 ) (347,229 ) (855,995 ) (1,280,200 ) Increase in Asset Retirement Obligation - 555,718 - 555,718 Cash from/(used in) operating activities (999,861 ) (1,746,482 ) (3,761,351 ) (4,096,120 ) Investing activities : Deferred exploration and development costs, net (60,910 ) (2,421,599 ) 1,116,576 (7,993,254 ) Acquisition of property, plant and equipment (403,712 ) (1,439,188 ) (1,199,448 ) (2,507,230 ) Cash used in investing activities (464,622 ) (3,860,787 ) (82,872 ) (10,500,484 ) Financing activities : Capital lease payments (87,375 ) (133,773 ) (298,640 ) (536,494 ) Shares Issued - - 2,848,639 - Cash provided by financing activities (87,375 ) (133,773 ) 2,549,999 (536,494 ) Increase/(decrease) in cash during the period (1,551,858 ) (5,741,042 ) (1,294,224 ) (15,133,097 ) Cash - beginning of the period 4,610,018 17,389,091 4,161,735 26,656,146 Effect of foreign exchange rate changes on cash 418,605 (125,000 ) 609,254 - Cash - end of the period $ 3,476,765 $ 11,523,049 $ 3,476,765 $ 11,523,049 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2009 All dollar amounts are in United States Dollars unless otherwise stated 1.Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. The Phuoc Son Gold Property did not commence commercial operations until the fourth quarter of 2009, while the Bong Mieu Gold Property has one operating mine and another mine that commenced commercial operations on April 1, 2009.A significant amount of the available funding is directed towards exploration activities and developing projects. 2. Basis of Presentation and Significant Accounting Policies Basis of presentation and consolidation These interim consolidated financial statements do not include all disclosure required under generally accepted accounting principles for annual financial statements.The interim consolidated financial statements, however, follow the same accounting policies and methods of application as our most recent annual financial statements.The interim consolidated financial statements should be read in conjunction with our annual consolidated financial statements.These financial statements have not been reviewed by our external auditors. The consolidated financial statements include the accounts of the Company and all of its subsidiaries.All significant inter-company balances and transactions have been eliminated. Effective from January 1, 2009 the company changed its functional and reporting currency from Canadian dollars to US dollars. All of the company’s revenue and the majority of its expenditures are transacted in US dollars.Comparative figures have been converted to United States Dollars from Canadian Dollars using the following rates: Exchange rate at December 31, 2008 0.8166 Average exchange rate during the quarter ended September 30, 2008 0.9903 Average exchange rate during the nine months ended September 30, 2008 0.9821 Change in Accounting Policies TheCompany has adopted the following new Canadian Institute of Chartered Accountants (CICA) guidelines as of January 1, 2009: Section 3064 - Goodwill and Intangible Assets and Section 3450, Research and Development Costs In February 2008, the CICA issued Handbook Section 3064, Goodwill and Intangible Assets, replacing Section 3062, Goodwill and other Intangible Assets. This section provides guidance on the recognition of intangible assets in accordance with the definition of an asset and the criteria for asset recognition as well as clarifying the application of the concept of matching revenues and expenses, whether these assets are separately acquired or internally developed.The standards concerning goodwill are unchanged from the standards included in the previous Section 3062. - 5 - OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) September 30, 2009 All dollar amounts are in United States Dollars unless otherwise stated Furthermore, the CICA agreed to the withdrawal of Handbook Section 3450, Research and Development Costs and incorporate the provisions of the International Accounting Standards, IAS 38, related to research and development costs into Section 3064.Research and development costs are of substantially the same character as other expenditures that need to be evaluated against the criteria for recognition of intangible assets.Accordingly, this standard prohibits the capitalization of costs associated with research activities. On adopting section 3064, there was no effect on the financial statements of the company. Mining Exploration Costs (EIC 174) The Emerging Issues Committee of the CICA approved abstract EIC 174 “MiningExploration Costs”, which provides guidance on capitalization of exploration costs related to mining properties in particular, and on impairment of long-lived assets in general.The Company has applied this new abstract and there was no impact on its financial statements as a result of applying this abstract. Future Accounting Changes In
